DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 10,909,167. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:
The claim merely omits certain the underlined limitations and replaces the bolded limitations as shown in comparison table below.

Claim 1, 9, and 12 (17/156581)
Claim 1 (US 10,909,167)
1. A method for selecting a subset of digital images from a plurality of digital images, the method comprising: obtaining image data and metadata of each digital image of the plurality of digital images, the metadata comprising a first set of features, and a second set of features; clustering the plurality of images based on at least one of the first set of features to generate clusters of images; selecting a set of M largest clusters of images, wherein M is a positive integer; obtaining content of each of the images pertaining to the selected clusters; deriving user preferences from the content to obtain inferred preferences; scoring the images of each of the selected clusters based at least on the inferred preferences; and selecting a set of N images with a 
highest score from the selected clusters, wherein N is a positive integer.
9. The method of claim 1, wherein clustering is performed by: obtaining feature values of each image from the metadata; setting an influence radius; assigning an influence function to each image, wherein the influence function is maximal at a position of the image and decays along the influence radius around the position of the image; for each image position, summing values of all the influence functions of all the images; and assigning images to clusters based on the influence values.
12. A method for selecting digital images from a plurality of digital images, the method comprising: obtaining image data and characteristics of each digital image from the plurality of digital images; grouping the plurality of digital images to time-based groups and location-based groups; selecting at least one group having the most images; obtaining content of each of the images pertaining to the selected clusters; categorizing frequent content as preferred to obtain inferred preferences; ranking the images of each of the at least one selected group based at least on the inferred preferences; and selecting N highest ranked image from the at least one selected group, wherein N is a positive integer.
1.  A method for selecting a subset of digital images from a plurality of digital images, the method comprising: obtaining image data and metadata of each digital image of the plurality of digital images, the metadata comprising a first set of features, and a second set of features; clustering the plurality of images based on at least one of the first set of features to generate clusters of images; selecting a set of M largest clusters of images, wherein M is a positive integer; scoring the images of each of the selected clusters based on at least one of the second set of features; and selecting a set of N images with a highest score from the selected clusters, wherein N is a positive integer, wherein clustering is performed by: obtaining feature values of each image from the metadata; setting an influence radius; assigning an influence function to each image, wherein the influence function is maximal at a position of the image and decays along the influence radius around the position of the image; for each image position, summing values of all the influence functions of all the images; and assigning images to clusters based on the influence values.



	Therefore, it would have been obvious to one of ordinary skill in the art of data processing at the time the invention was made to modify the invention as claimed in the instance application by substituting grouping instead of clusters, categorizing and ranking instead of scoring the images according to features. Therefore, it would be an obvious variation in the art for the purpose of achieving the same end results of replacing claim language and would not interfere with the functionality of the steps previously claimed and would perform the same function. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-8 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen; Eran; et al (US 2014/0297645), hereinafter “Cohen”.
As per Claim 1, Cohen discloses: 
A method for selecting a subset of digital images from a plurality of digital image, the method comprising: obtaining image data and metadata of each digital image of the plurality of digital images, the metadata comprising a first set of features, and a second set of features; (Par [0032], “include several clusters of related images, and the best and/or preferred images within each cluster may be indicated. The resulting output collection of images, which may include the classified clusters, chapters and/or indication of best/preferred images, may be outputted to a collection output medium 16, which may include, for example, directories...” See Figure 4, including metadata, “time”) clustering the plurality of images based on at least one of the first set of features to generate clusters of images; (Par [0046-0047], “Reference is now made to FIG. 4, which is a schematic flowchart illustrating a method for clustering images with no capture time metadata.”) selecting a set of M largest clusters of images, wherein M is a positive integer; (Par [0011], “The computer-implemented method can further include ranking the images in the time period; and selecting a portion of the images based on the ranking, wherein the portion of the images are automatically distributed to one or more calendar months according to an adjacency distribution function” par [0032], “which may output the images classified to clusters of related images and/or to chapters of related images, each chapter may include several clusters of related images” and par [0043], and par [0049] “histograms… clusters may be calculated, based on which the topological space may be obtained” and see Figures 10A-10B) obtaining content of each of the images pertaining to the selected cluster; (Par [0048], “The clusters obtained by the processes described above can be grouped to chapters of related clusters.”) deriving user preferences from the content to obtain inferred preferences (Par [0042], “According to some preferences, for example, of a user and/or automatic preferences” and see Figures 7 and 9)
scoring the images of each of the selected clusters based on at least on the inferred preferences; and (Par [0043], “For example, for a set of images, the largest time differences can be found. For example, the largest time differences can be defined as the time differences dT in the range A*dTmax<dT<dTmax, wherein dTmax is the maximal time difference in the set of images and A is a constant factor between 0 to 1. In most cases, the value of A may be set between 0.3 and 0.8, and may be determined by trial and error and/or by machine learning, in order to find for a specific case the value of A which enables finding the most effective time differences range defined above.”) selecting a set of N images with a highest score from the selected clusters, wherein N is a positive integer. (Par [0080], “For example, the adjacency distribution function can be a Gaussian function of t, or proportional to 1/t or 1/t.sup.2, etc. Finally, the photos selected for each calendar month are determined by the photos in the capture month with the highest weight. So for example if August has 5000 wedding photos, January has 200 photos from several events, May has 300 photos from several events, the wedding photos will be kept only in August (similar to the milestone photos) because the photos were is taken from one event with a small span, which carries a specific time signature for the calendar month.”).

As per Claim 2, the rejection of Claim 1 is incorporated and Cohen further discloses: comprising: wherein the score is calculated to reflect the level of agreement between the user preferences and the content. (Par [0037], “may automatically select the best/preferred images, with or without user's input, and/or automatically rank the images” and par  (Par [0042], “According to some preferences, for example, of a user and/or automatic preferences” and par [0046], “According to some preferences, for example, of a user and/or automatic preferences, images which have all the people/objects in common or some of the people/objects in common or, for example, above a certain number of people/objects in common may be grouped in a sub-cluster. Further sub-clustering may be performed, for example, based on number of people present in the picture, a certain person or persons present in the images (for example, dominant, central and/or main people according to automatic recognition and/or user preferences), presence of a main object or objects (according to automatic recognition and/or user preferences) and/or based on the locations and/or directions in which the images are captured.” And Figures 6-7 and 9).

As per Claim 3, the rejection of Claim 1 is incorporated and Cohen further discloses: wherein the second set of features comprises image quality features, wherein scoring the images of each of the selected clusters is performed based on the image quality features. (Par [0034], “4. As indicated in step 220, the processing by processor 14 may include initial selection in order to exclude defected images such as, for example, corrupted images and/or images under a certain threshold of optical quality parameters.”).

As per Claim 4, the rejection of Claim 1 is incorporated and Cohen further discloses: comprising: obtaining user preferences, wherein scoring the images of each of the selected clusters is performed to reflect the level of agreement between the user preferences and the metadata features. (Par [0080], “or each calendar month are determined by the photos in the capture month with the highest weight.” And See Figure 2).

As per Claim 5, the rejection of Claim 1 is incorporated and Cohen further discloses: comprising: presenting the selected images to a user. (Par [0086], “For example, three photos are selected from an event and to be displayed in the calendar month of January. Two layouts 1200, 1250 are automatically created for the three photos as shown in FIGS. 12A and 12B.” and see Figure 2, “output resulting…”).

As per Claim 6, the rejection of Claim 1 is incorporated and Cohen further discloses: wherein the first set of features comprises time features related to a time in which the image was taken, and location features related to a location in which the image was taken, wherein clustering comprises: (Par [0060], “Additionally, in some embodiments, the number of selected images from a cluster/sub-cluster may be influenced by the user's input which may be entered, for example, in real time and/or at the time of uploading the images or at any other suitable time. For example, the user may indicate the number of images required from a certain cluster/sub-cluster, for example, according to the content of the images in the certain cluster/sub-cluster and/or the ranking of the certain cluster/sub-cluster. Additionally or alternatively, the user may indicate that images which include certain indicated people and/or objects of interest should be printed more preferably, for example in case the rank of the image is above a determined threshold.”) clustering the plurality of images based on the location features to generate location-based clusters; and clustering the plurality of images based on the time features to generate time-based clusters. (Par [0035], “location” and par [0043], “For example, for a set of images, the largest time differences can be found. For example, the largest time differences can be defined as the time differences dT in the range A*dTmax<dT<dTmax, wherein dTmax is the maximal time difference in the set of images and A is a constant factor between 0 to 1”).

As per Claim 7, the rejection of Claim 1 is incorporated and Cohen further discloses: wherein clustering comprises: clustering the location-based clusters based on time features to generate location-time clusters. (See Figure 3, “time-related images” and Figures 4-5, including location).

As per Claim 8, the rejection of Claim 1 is incorporated and Cohen further discloses: wherein clustering the plurality of images based on the time the image was taken is repeated for a plurality of time scales. (See Figure 3, “time-related images” and Figures 4-5, including location).

As per Claim 12, Cohen further discloses: 
A method for selecting digital images from a plurality of digital images, the method comprising: obtaining image data and characteristics of each digital image from the plurality of digital images; (Par [0032], “include several clusters of related images, and the best and/or preferred images within each cluster may be indicated. The resulting output collection of images, which may include the classified clusters, chapters and/or indication of best/preferred images, may be outputted to a collection output medium 16, which may include, for example, directories...” See Figure 4, including metadata, “characteristics”) grouping the plurality of digital images to time-based groups and location-based groups; (Par [0046-0047], “Reference is now made to FIG. 4, which is a schematic flowchart illustrating a method for clustering images with no capture time metadata.” “clustering” being the grouping as claimed; See Figure 3, “time-related images” and Figures 4-5, including location) selecting at least one group having the most images; (par [0032], “which may output the images classified to clusters of related images and/or to chapters of related images, each chapter may include several clusters of related images” and par [0043])  obtaining content of each of the images pertaining to the selected clusters; (Par [0048], “The clusters obtained by the processes described above can be grouped to chapters of related clusters.”) categorizing frequent content as preferred to obtain inferred preferences; (Par [0042], “According to some preferences, for example, of a user and/or automatic preferences” and see Figures 7 and 9)
ranking the images of each of the at least one selected group based at least on the inferred preferences; (Par [0043], “For example, for a set of images, the largest time differences can be found. For example, the largest time differences can be defined as the time differences dT in the range A*dTmax<dT<dTmax, wherein dTmax is the maximal time difference in the set of images and A is a constant factor between 0 to 1. In most cases, the value of A may be set between 0.3 and 0.8, and may be determined by trial and error and/or by machine learning, in order to find for a specific case the value of A which enables finding the most effective time differences range defined above.”) and selecting N highest ranked image from the at least one selected group, wherein N is a positive integer. (Par [0080], “For example, the adjacency distribution function can be a Gaussian function of t, or proportional to 1/t or 1/t.sup.2, etc. Finally, the photos selected for each calendar month are determined by the photos in the capture month with the highest weight. So for example if August has 5000 wedding photos, January has 200 photos from several events, May has 300 photos from several events, the wedding photos will be kept only in August (similar to the milestone photos) because the photos were is taken from one event with a small span, which carries a specific time signature for the calendar month.”).

As per Claims 13-18, being the system claims corresponding to the method claims 1-10 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-8 and further Cohen discloses: (Par [0034]).

Allowable Subject Matter
9.	Claims 9-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Krenzer (US 2016/0342856) relates to Hough processor, specifically relates to image reflection rotations and its versions according to searched pattern.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELICA RUIZ/Primary Examiner, Art Unit 2158                                                                                                                                                                                                        July 14, 2022